Title: From George Washington to Lieutenant Colonel Samuel Smith, 7 October 1777
From: Washington, George
To: Smith, Samuel

 

Sir
Camp at Pawlins Mill [Pa.] 7th Octob: 1777

I am favd with both yours of the 3d and am sorry to find that so dastardly a spirit prevailing in the Navy, but I hope there will still be good men enough left to defend the Fort and obstructions till we can give them a decisive stroke by land. I have the pleasure to inform you that we made a general attack upon the Enemy at Germantown upon the morning of the 4th. We surprised them and threw their whole Army into confusion, and had not the fogginess of the Morning prevented us from seeing the advantage we had gained it would have ended in a compleat victory as they themselves have confessed. However they have suffered considerably. Genl Agnew was killed and Sr William Erskine desperately wounded. Their return of killed and wounded amounts to upwards of 700 as we are informed by a person come out since the Action. We shall have a large reinforcement from the Northward and southward in a day or two, and you may assure the Officers of the Army and Navy that no time shall be lost in following our Blow effectually and Strictly giving relief to all our posts. I think this may be so much sooner effected by keeping our whole force together and acting powerfully with them, that I shall pursue that Course rather than detatch a part to operate against their detachments. For you must be very sensible that if their Main Body is defeated their small parties must fall of Course. I beg you will communicate this letter to the Gentlemen of the Navy and let them see how much depends upon their brave opposition to the last Moment. I am Sir Yr.
I have just recd an Account that 200 Waggons went into Philada with wounded if so the loss is more than I have mentioned.
